Citation Nr: 1820975	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for the bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the RO. 

In April 2015 and January 2017, the Veteran testified in hearings conducted before two separate Veterans Law Judges (VLJs), and during both hearings the bilateral knee disability claim was discussed. Transcripts of the hearings are included in the claims file. 

 The law requires that the VLJ who conduct a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017). The Veteran was offered an additional hearing before a third VLJ in a letter dated February 12, 2018. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). He was advised that if he did not respond within 30 days from the date of the letter, the Board will assume that he does not want a third hearing and will proceed accordingly. The Veteran has not responded to this letter. Therefore, an additional hearing is not warranted under Arneson.

VA has provided all appropriate notification and assistance to the appellant in the development of the claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral knee disability had onset due to injury sustained during his period of service.


CONCLUSION OF LAW

The criteria for service connection for the bilateral knee disability are met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Bilateral Knees 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative joint disease (arthritis), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b), 
3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, degenerative joint disease or arthritis is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran contends that he sustained a "compressing" injury to his knees while jumping from a helicopter during service. He asserts that injury led to the onset of his current bilateral knee disability. 

An April 1967 service treatment record documents the Veteran's complaint of sustaining a snapping neck movement injury. He complained of vague pain in the middle of his neck. He had "full range of motion, no crepitus, muscle spasm, vertebral compression tenderness." On examination, the impression was ligamentous. The Veteran's June 1968 service separation examination documents a well healed 2cm scar located on the supra patellar area of the right knee.

A July 2010 preoperative report reflects the Veteran's complaint of an over 20 year history of bilateral knee pain, left worse than right. On examination, the assessment was bilateral end-stage degenerative joint disease of the knees. The Veteran discussed treatment options with his physician and elected to undergo bilateral total knee arthroplasties. An August 2010 discharge summary reflects that the Veteran underwent bilateral total knee arthroplasty.

The September 2013 Report of VA examination documents diagnosis of post-operative total knee replacement of both knees. The Veteran reported that his disability onset from injury sustained to his knees in a helicopter jump accident during his period of service. He asserted that his condition worsened over the years leading to arthritis and eventual knee replacement surgery. 

The physician opined that the Veteran's left and right knee disabilities were at least as likely as not incurred in or caused by the claimed in-service injury, event or illness. The physician explained that the in-service injury provided the substrate which allowed for formation of osteoarthritis causing pain and leading to the current disability. Thus, the physician concluded that the Veteran's current bilateral knee disability was at least as likely as not caused by the claimed in-service injury. 

During his April 2015 and January 2017 hearings, the Veteran reiterated his assertion that his bilateral knee disability onset from injury sustained from a helicopter jump during his period of service.  

The Board gives the benefit of the doubt to the Veteran as to the claimed in-service events and service connection for the bilateral knee disability is warranted.

The Board expresses no opinion regarding the severity of this disorder. The RO will assign appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for the bilateral knee disability is granted.



________________________                                  _________________________
             David Gratz                		               Vito A. Clementi	
Acting Veterans Law Judge,                                    	  Veterans Law Judge, 
 Board of Veterans' Appeals                                         Board of Veterans' Appeals



____________________________________________
S.C. Krembs
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


